Citation Nr: 0307553	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  91-42 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating for residuals of 
multiple shell fragment wounds of the right foot with 
retained foreign bodies, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1990 decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs.  In that decision, the RO denied an evaluation in 
excess of 20 percent for right foot disability, and denied 
service connection for a back condition as secondary to 
service connected right foot disability.  The Board remanded 
the claims for additional development in April 1992 and 
September 1994.  The Board denied the claims in a March 1996 
decision, and the veteran subsequently appealed that decision 
to the United States Court of Appeal for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (hereinafter "Court").

In a decision dated October 30, 1997, the Court vacated the 
Board's decision on the issues listed on the title page, and 
remanded the claims for further development and adjudication.  
The Court clarified its November 1997 decision in an order 
dated January 21, 1998.  The Board remanded the claims to the 
RO for further development in June 1998 and September 1999.


FINDINGS OF FACT

1.  The veteran's right foot disability results in additional 
impairment of the current lumbar spine disability.

2.  The veteran's right foot disability is manifested by 
status post complete, compound comminuted fracture of the 
right 1st metatarsal with retained foreign bodies that has 
resulted in definite muscle damage.  




CONCLUSIONS OF LAW

1.  Lumbar spine disability is proximately due to service 
connected right foot disability by way of aggravation.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310(a) 
(2002).

2.  The criteria for a 30 percent rating, but no higher, for 
right foot disability have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.50. 4.56, 4.72, 4.73 
Diagnostic Code 5310 (1989-1997); 38 C.F.R. § 4.56, 
Diagnostic Code 5310 (1998-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act (VCAA) of 2000 became 
effective during the pendency of this appeal.  Among other 
things, this law requires VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
and includes other notice and duty to assist provisions.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The claim on appeal has been pending since 1989 and has been 
subject to 4 remand orders by the Board and 1 remand order by 
the Court.  By means of these remand orders, a Statement of 
the Case (SOC) and multiple Supplemental Statements of the 
Case (SSOC), the veteran has been clearly advised of the 
medical or lay evidence necessary to substantiate his claims.  
He has been advised, and VA has assisted him, in obtaining 
all relevant private medical records.  He has also been 
advised that VA would obtain his VA clinical records and 
provide him with VA examination.  All relevant records 
identified by the veteran have been associated with the 
claims folder.  Furthermore, VA has obtained examination and 
opinion as necessary to support the veteran's claims.  Based 
on this evidence, the Board grants his service connection 
claim, and assigns the maximum allowable rating for his right 
foot disability.  Further medical opinion as to the extent of 
functional limitation of the right foot during flare-ups is 
unnecessary.  See generally Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary 
where a veteran is in receipt of the maximum rating for 
limitation of motion).  Furthermore, the veteran's 
representative has requested, and been granted, an advance of 
this appeal on the docket.  On this record, the Board finds 
that the provisions of the VCAA have been satisfied, and that 
no prejudice would accrue to the veteran in deciding his case 
at this time.

II.  Factual Summary

The veteran's service medical records reflect that he 
incurred a complete, compound comminuted fracture of the 
right 1st metatarsal by means of grenade shrapnel in April 
1945.  An x-ray examination in May 1945 read as follows:

An MFB (metallic foreign body) 1 cm. in diam. 
lies in the soft tissue, plantar aspect, deep, 
and about 1 cm below the medial edge of the 1st 
cuneiform.  There is a comminuted undisplaced 
fracture of the proximal half 1st metatarsal 
involving the proximal joint.  A few other 
MFB's 3 mm to pin point in size in soft tissue 
dorsal and lateral to the proximal end of the 
1st metatarsal.

A Disposition Board Proceeding, also dated May 1945, 
described "moderately severe" multiple penetrating wounds 
of the right foot.  A July 1945 x-ray examination report 
described the metatarsal-tarso joint line as "almost 
obliterated."  In August 1945, a hospitalization final 
summary described "mild" limitation of right ankle motion 
secondary to the compound, comminuted fracture of the 1st 
metatarsal.  He was given a medical discharge due to pain and 
limitation of motion of the right foot when standing, walking 
and marching.  

By means of a rating decision dated November 1945, the RO 
granted service connection for residuals of gunshot wound 
scar, right foot, with fracture compound, comminuted first 
metatarsal, right, healed.  At that time, the RO assigned an 
initial, temporary 50 percent evaluation.

VA examination in June 1946 was significant for a right foot 
disability consisting mainly of small shrapnel fragments over 
both feet with some "slight" limitation of toe motion and 
pain along the anterior surface of the foot possibly caused 
by pressure on a superficial nerve.  VA examination in 
October 1947 resulted in a diagnosis of healed and non-
disabling fracture of the right 1st metatarsal with shrapnel 
scar of the foot.  By means of a rating decision dated 
October 1947, the RO assigned a 10 percent rating for 
multiple, small gunshot wounds of the right foot with foreign 
bodies and numbness.

A December 1947 examination report by John H. Burke, Jr., 
M.D., reported the veteran's complaint of right foot 
tenderness with easy tiring and right leg ache upon prolonged 
use.  He further complained of backaches after activity.  At 
that time, his physical examination was significant for an 
occasional slight limp wherein he walked supinated on the 
right foot to avoid pressure on the inner border.  There was 
fusion of the right metatarso-cuneiform joint with tenderness 
and x-ray evidence of metallic foreign body with a sharp 
spicule of bone from the base of the 1st metatarsal.  There 
was also tenderness at the lateral edge of the heel.  Dr. 
Burke offered the following summary of findings:

This man cannot stand prolonged standing or 
walking.  Walking on rough ground bothers him.  
I feel the tender areas on the right foot 
throws him off easy balance and the resulting 
strain causes the leg pains and backache.

In a December 1947 decision, the RO granted a 20 percent 
rating for multiple small gunshot wounds of the right foot 
with foreign bodies and numbness.

The record next includes a February 1948 VA examination 
report reflecting the veteran's complaint of a painful right 
foot on use with coldness of the toe during cold weather.  
His physical examination resulted in a diagnosis of cicatrix, 
foreign bodies and numbness of the right foot, symptomatic.  
His x-ray examination noted the presence of about a dozen 
metallic foreign bodies in the soft tissues of the right 
foot.

In pertinent part, the record reflects that the veteran 
suffered the spontaneous onset of back and left lower 
extremity pain with limping in approximately October 1964.  
In December 1964, he underwent a laminectomy at L4 at Arnot-
Ogden Memorial Hospital.  His VA clinical records next 
reflect his complaint of right foot and back pain in January 
1986.  He complained of a long history of a painful lesion 
under the 1st metatarsal which caused an abnormal gait and 
stresses.  His physical examination was significant for pain 
on palpation under the base of the 1st metatarsal on the 
plantar surface.  His x-ray examination demonstrated metallic 
fragments at the base of the 1st and 2nd metatarsal with post-
traumatic, bony spurring along the adjacent medial base of 
the 1st metatarsal.  At that time, he was provided soft shoe 
inserts to alleviate pressure at the arch of his foot.  A 
March 1990 clinical record included the following diagnoses:

"(1) Gunshot wound right foot (2) Subsequent 
problems with foot and ensuing lumbar strain ? 
disc + neuropathy S2 (?)"

The veteran submitted his claim for an increased rating for 
right foot disability and service connection for back 
disability as secondary to right foot disability in December 
1989.  

VA feet examination in June 1992 recorded the veteran's 
report of walking on the outside sole of his right foot due 
to pain in the tarsal and metatarsal joints with discomfort 
when walking on uneven ground.  His physical examination was 
significant for a walking gait with increased weight on the 
lateral aspect of the right sole with increased callous in 
that region.  He was able to heel and toe walk, and denied 
limping unless fatigued.  His right foot lacked 10 degrees 
(º) of supination and 5 degrees of pronation of the right 
foot.  There was no tissue loss, muscle penetration, or 
adhesions.  He had good strength of the ankles with plantar 
and dorsiflexion, and hindfoot inversions and eversions 
bilaterally.  There was evidence of pain over the right 
tarsal-metatarsal joint on full weight.  His service 
connected left foot disability was significant for plantar 
callus formation, cavus deformity, and 10 degree loss of 
supination.  His back was negative (o) for scoliosis, 
increased lordosis or increased kyphosis.  His x-ray 
examination of the feet revealed fragmented metallic 
ballistics within the soft tissues of both feet, severe post-
traumatic degenerative changes of the 1st metatarsal 
interphalangeal joint, mild degenerative changes of the 1st 
metatarsal and interphalangeal joints, and some small 
calcified posterior calcaneal spurs.  The examiner offered 
diagnoses of traumatic arthritis and fusion of the right 
tarsal-metatarsal joint and increased pes cavus of the left 
foot secondary to shrapnel injuries with retained shrapnel of 
both feet.  The examiner also offered the following opinion:

Back problem is not service connected.  No 
increase (?) in back pain secondary (2º) to 
foot problems.

On VA spine examination in October 1994, the veteran reported 
a long-standing history of occasional pain in the arch of the 
right foot with prolonged walking which caused him to weight 
bear on the lateral side of the right foot.  He denied, 
however, walking limitations, foot swelling, numbness or 
tingling.  On physical examination, he had full range of 
motion of the right foot without obvious deformity.  He had 
good range of motion of the toes with a well maintained arch.  
There was a small cyst-like swelling on the medial side of 
the foot adjacent to the 1st metatarsal, about 2 centimeters 
in diameter, which was not tender.  He had good strength on 
plantar and dorsiflexion of the ankle and toes with good 
inversion and eversion of the foot.  He was able to walk on 
his toes and heels without difficulty.  His reflexes at the 
knee and ankle were 1 out of 3 and symmetrical.  His plantars 
were down-going.  The examiner offered the following 
impression:

THIS PATIENT HAS A RESIDUAL DISABILITY FROM 
HIS SERVICE RELATED INJURY BACK FROM THE 
1940'S.  HIS RIGHT FOOT IS OCCASIONALLY 
SYMPTOMATIC AND HE HAS BEEN AWARDED 30 [sic] 
PERCENT DISABILITY FOR THIS.  HIS BACK INJURY 
IS NOT SERVICE CONNECTED AND I DO NOT FELL 
[sic] THAT THE FOOT INJURY HAD ANY 
RELATIONSHIP TO THE DEVELOPMENT OF HIS BACK 
PROBLEM IN THE 1950'S.  I THINK THESE ARE TWO 
MUTUALLY EXCLUSIVE EVENTS.

AT THE PRESENT TIME, THE PATIENT IS ABLE TO 
FUNCTION FAIRLY WELL ON HIS OWN AND DOES NOT 
FIND THAT HIS FOOT LIMITS HIS ACTIVITIES TO 
ANY GREAT EXTENT.  IN FACT, HE FINDS THAT HIS 
BACK IS MORE DISABILITY FOR HIM THAN HIS FOOT.  
I WOULD THINK THAT HIS WORKING DIAGNOSIS WITH 
RESPECT TO HIS BACK AT THIS TIME IS 
DEGENERATIVE DISC DISEASE WHICH IS A NATURALLY 
OCCURRING PHENOMENA IN A PATIENT OF THIS AGE.  
I DO NOT THINK THAT THIS ELEMENT OF THIS 
DISEASE IS RELATED TO HIS FOOT INJURY.

In November 1995, the Board obtained the following opinion 
from an Independent Medical Examiner (IME) at the Creighton 
University School of Medicine:

I realize the patient suffered an injury to 
his right foot in April of 1945.  Because of 
the injuries to the right foot the patient has 
not had a normal gait since that time.  Nearly 
20 years later the patient developed a 
herniated lumbar disc and underwent surgery.  
Now 30 years following that episode the 
patient complains of chronic low back pain.

It is my opinion that the patient did not 
develop low back disorder as a result of an 
abnormal gait from his service wound.  My 
reasons are two fold.  The first is what must 
have been a relatively minor abnormality in 
the gait.  I believe the patient merely 
shifted the weight to his lateral aspect of 
his foot.  We see many, many patients with 
life long abnormalities to their gait without 
ever developing back pain or herniated discs.  
In addition to that, the development of back 
problems and a herniated disc is very common 
in our society.  I see no real reason to 
connect it to the foot wound.  For that reason 
I would also disassociate the herniated disc 
in the 1960's from the original report of low 
back pain in December of 1947.  If the episode 
in 1947 had been related to his disc disorder, 
the patient certainly would have come to 
treatment prior to the mid-60's.

VA spine examination in November 1998 revealed that the 
veteran walked fairly well and without a really abnormal 
gait.  His right foot seemed to come down fairly evenly 
without marked abnormality to the position of the right foot 
as he walked.  He seemed to have good strength in the lower 
extremities.  He may have had some weakness of dorsiflexion 
of the left ankle and great toe compared to the right.  His 
knee reflexes were two out of three and absent at both 
ankles.  His plantars were downgoing.  His leg lengths 
appeared equal.  The examiner offered the following 
impression:

It would be my impression that this patient's 
foot injury did not cause his back pain or 
his sciatica and is not an aggravating 
factor.  Despite his allegations, he seems to 
be able to walk fairly symmetrically and I 
would think it would have to be a major gait 
abnormality to cause back pain or to 
aggravate his back pain.  Therefore, I would 
be inclined to think that his foot injury is 
not an aggravating factor for his back 
disorder.

In an addendum dated February 1999, the examiner indicated 
his review of the claims folder without any change in his 
opinion.

A March 2000 VA feet examination resulted in the following 
opinion:

The patient's background was, being wounded 
with a shell through the right foot, top to 
bottom, leaving small fragments in the foot, 
and destroying portions of bone and bony 
joints.  Patient has been walking on this foot 
since the service time, and at this point, 
they want to update this, in regards to 
whether this is aggravating his back problem 
with the vertebrae and fusions that he has had 
done there.  

The patient is a well-nourished male 
apparently in good health, very self-oriented, 
has a normal neurovascular status to both 
lower extremities and feet.  Range of motion 
of first MP and ankle joints within normal 
limits.  No swelling, redness, or inflammation 
of either foot.  The patient has only 
discomfort on squeezing the first metatarsal 
from dorsal to plantar, and pushing up on the 
plantar at approximately the middle to distal 
shaft of the first metatarsal, right foot.  
The patient's x-rays, taken here, describe the 
area as the first MPJ as totally degenerative, 
with multiple metal fragments throughout the 
foot, in his words, too numerous to count.  
The patient shows a wear on his right shoe to 
the outside, which does show that with 
continued walking, the patient does have 
discomfort in the foot from this initial WWII 
injury, and, indirectly, that has to affect 
the back in terms of secondary aggravation, 
because he is throwing his weight to the right 
side, and this creates various muscle 
problems, which can affect the vertebral 
column.

So, I feel there may be a correlation between 
the right foot and aggravations of the back, 
and, I feel this will be present, as long as 
the patient is ambulatory.  I feel that he has 
done very well, with the amount of injury he 
had in the right foot.

VA spine examination, dated March 2000, reflected opinion 
that the veteran's findings were basically unchanged since 
examination in November 1998.  He had pain in his feet with 
ambulation, and was unable to walk fast.  His right foot was 
worse than the left on the plantar aspect.  He described 
minimal swelling of the feet.  On examination, he was able to 
walk quite well.  He had good dorsiflexion and plantar of the 
right ankle.  His dorsiflexion was 15 degrees, plantar 
flexion was 40 degrees, inversion was 10 degrees, and 
eversion was 10 degrees.  He was tender on the plantar aspect 
of the right foot.  He had good strength on dorsiflexion and 
plantar flexion of the right ankle.  His knee and ankle 
flexions were 1 out of 3.  His plantars were downgoing.  His 
x-ray examination of the right foot showed shrapnel with some 
degeneration of the smaller joints and joint space narrowing.  
There was no major malalignment.  The examiner also offered 
the following comment:

"[The veteran's] old foot injury could cause 
some of his back problems."

In an addendum dated August 2000, the VA spine examiner 
clarified his comments as follows:

I have been asked to write an addendum on this 
patient.  Apparently there is some discrepancy 
between the conclusions of [the VA foot 
examiner] and myself.  The two of us talked on 
the phone the other day.  I still maintain 
that this patient's degenerative disk disease 
was largely caused by the back problem itself 
and not by difficulty with the foot.  However, 
[the VA foot examiner] and I have agreed that 
there is a possibility that the foot injury 
could have an impact on his back and have a 
cause and effect here.  It would be my 
impression that his effect would be minimal, 
but I suppose there is a possibility.  

In yet another addendum dated December 2002, the VA spine 
examiner clarified his opinion as follows:

A.  Medical History.  I have been asked to 
review the chart of [the veteran].  He is an 
elderly male who I saw for disability 
assessment back in 1994.  At that time he had 
foot and back complaints.  He has been shot 
when he was in the services and had shrapnel 
in both feet.  It was his right foot that 
bothered him.  He had a disability from the 
Veterans for this.  He also had a significant 
back problem at the time.  I was to evaluate 
both conditions.  On assessing the situation 
then, I did not feel that the mild limp that 
he had with respect to the right foot would 
cause his back problems.  Therefore, I could 
not relate his degenerative disk disease of 
the lumbar spine to the shrapnel wound he had 
to his right foot.

B.  Assessment.  I have been asked to review 
the chart again, which I have done today.  My 
opinion remains the same.  In my experience, a 
mild limp, as demonstrated by this individual, 
would not cause major back problems such as he 
is experiencing.  From the literature and from 
my experience, it is fairly rare for foot 
problems to cause back problems.  The only 
positive correlation that I am aware of is a 
significant leg length discrepancy, which over 
several years can result in back problems.  I 
am not aware of any literature which approves 
a direct correlation between limping on a 
painful foot causing back problems over many 
years.  Therefore, I will have to stick by my 
original opinion that this claimant's 
degenerative disc disease is not related to 
the old shrapnel wound he had to his right 
foot.  There is less than a 50% possibility 
that his foot problem could cause his back 
problem, and in fact, this probability is much 
less than 50%.

This claimant certainly does have a legitimate 
back problem and is deserving of some 
disability for it.  However, in all honesty, I 
can not relate the disability with his right 
foot as a major causative factor in his lumbar 
disk disease.  If this opinion is not felt 
acceptable, then I would suggest obtaining 
another specialist's opinion.

III.  Service connection - lumbar spine

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established on a secondary 
basis for disability which is proximately due to or the 
result of a service connected disease or injury.  See also 38 
C.F.R. § 3.310(a) (2002).  The Court of Appeals for Veterans 
Claims has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. § 3.129(a) (2002).

The veteran contends that the long-term affects of his 
altered gait caused by his service connected right foot 
disability is resulting in additional disability of his 
lumbar spine.  The factual evidence corroborates his long-
standing history of painful right foot, particularly with 
prolonged use, with a resultant altered gait favoring the 
right side.  His limp, while variously described as 
"slight" and "mild" in degree, has been evidenced by wear 
on the outside of the right shoe with callous formation.  The 
question in controversy entails whether the veteran's altered 
gait has resulted in additional disability of the lumbar 
spine, currently diagnosed as degenerative disc disease 
status post lumbar laminectomy at L4.

Opinions from a VA spine examiner and an IME indicate that, 
from clinical experience and medical literature, there has 
been shown no positive correlation between an altered gait 
caused by a foot disability and the development of 
degenerative disc disease.  There is no opinion to the 
contrary.  However, a VA foot examiner in March 2000 was 
unequivocal in his opinion that the veteran's altered gait 
due to service connected disability was causing aggravation 
of the non-service connected back problem.  The VA spine 
examiner has also provided opinion, although equivocal, that 
the right foot disability was causing "some" back 
"problems."  The addenda filed by the VA spine examiner do 
not foreclose the possibility that the veteran's right foot 
disability is causing additional impairment of the current 
lumbar spine disability.

As noted by the Allen court, secondary service connection for 
a disability only requires evidence that a service connected 
disability results in "an additional impairment of earning 
capacity."  Allen, 7 Vet. App. at 448.  There is competent 
evidence of record that the veteran's right foot disability 
is causing additional pain in the lumbar spine.  Resolving 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's right foot disability results in 
additional impairment of the current lumbar spine disability.  
38 U.S.C.A. § 5107(b) (West 2002).  Cf. Mittleider v. West, 
11 Vet. App. 181 (1998) (When it is not possible to separate 
the effects of the service-connected condition versus a 
nonservice-connected condition, an application of the 
reasonable doubt doctrine attributes such signs and symptoms 
to the service-connected disability).  Therefore, service 
connection for a back disability as secondary to service 
connected right foot disability is granted.  

IV.  Increased rating - right foot disability

The veteran also contends that his service connected right 
foot disability should be rated as more that 20 percent 
disabling.  Disability ratings are based on the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. §  5107(b) (West 2002).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Board notes that the claim on appeal was filed in 
December 1989.  Effective on July 3, 1997, new regulations 
became effective with respect to the criteria to be 
considered in muscle injury cases.  62 Fed. Reg. 30235, 30238 
(June 3, 1997).  These regulatory changes were intended to be 
organizational, rather than substantive, in nature.  See 
generally 62 Fed. Reg. at 30238.  Essentially, the changes 
included repeal of 38 C.F.R. §§ 4.72 and 4.47-4.54, which 
provided general guidance in rating muscle injuries, with 
reorganization of the principles and concepts therein to 
38 C.F.R. §§ 4.55 and 4.56.  Notwithstanding VA's stated 
intent, the Board must look closely at the regulatory changes 
to determine whether any of the revisions are more favorable 
in application to the veteran.  See generally Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  However, from and after the effective 
date of amendment, the Board must consider both the old and 
the new criteria and apply the version most favorable to the 
veteran.  Id.  See also Karnas, 1 Vet. App. 308 (1991).  

The evidence shows that the veteran incurred a complete, 
compound comminuted fracture of the right 1st metatarsal with 
retained foreign bodies in service.  The extent of his injury 
was described as "moderately severe" by military examiners.  
This disability is ratable as an injury to Muscle Group X 
under Diagnostic Code 5310.  38 C.F.R. § 4.73 (1989-2002).  
This diagnostic code contemplates disability involving the 
forefoot and toes and affecting propulsion thrust in walking.  
Intrinsic muscles of the foot include the flexor digitorum 
brevis, abductor hallucis, abductor digiti minimi, quadrutus 
plantae, lumbricales, flexor hallucis brevis, and dorsal and 
plantar interossei.  Other important plantar structures 
include the plantar aponeurosis, long plantar and 
calcaneonavicular ligament, tendons of posterior tibial, 
peroneous longus, and long flexors of great and little toes.  
Id.  The currently assigned 20 percent rating contemplates 
"moderately severe" muscle disability.  A maximum 30 
percent rating is warranted for a "severe" muscle 
disability.

Under the old criteria, a muscle disability was classified as 
moderately severe when there was a through-and- through or 
deep penetrating wounds by high-velocity missile of small 
size or large missile of low velocity, with debridement, 
prolonged infection, or sloughing of soft parts, 
intramuscular cicatrization.  History and complaint included 
service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of a wound of severe grade, and consistent 
complaints of symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements was to be considered, if present.  Objective 
findings included relatively large entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups, with moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance as compared with the sound side.  
Tests of strength and endurance of muscle groups involved 
(compared with sound side) gave positive evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c) (1989-1997).

A disability was classified as severe when there was a deep 
penetrating wound due to high velocity missile, or explosive 
effect of high velocity missile, or a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  The history and complaint were to include 
cardinal signs and symptoms of muscle disability worse than 
those shown for moderately severe muscle injuries, but in an 
aggravated form.  Objective findings were to show extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
muscle.  An x- ray may show minute multiple scattered foreign 
bodies.  Palpation showed moderate or extensive loss of deep 
fascia or of muscle substance. Soft or flabby muscles are in 
the wounded area. The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements 
showed positive evidence of severe impairment of function.  
In electrical tests, reaction of degeneration was not 
present, but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicated severity.  Adhesion of the scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone was normally protected by muscle, 
indicated the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly in the 
trapezius and serratus wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing of a projectile 
(progressing sclerosing myositis), may be included in the 
severe group if there was sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1989-1997).

In addition to the criteria above, the regulations contained 
guidance in 38 C.F.R. § 4.72 regarding the evaluation of 
rating muscle injuries.  This provision read, in its 
entirety, as follows:

In rating disability from injuries of the 
musculoskeletal system, attention is to be 
given first to the deeper structure injured, 
bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle 
damage from the missile, establishes severe 
muscle injury, and there may be additional 
disability from malunion of bone, ankylosis, 
etc.  The location of foreign bodies may 
establish the extent of penetration and 
consequent damage.  It may not be too readily 
assumed that only one muscle, or group of 
muscles is damaged.  A through and through 
injury, with muscle damage, is always at least 
a moderate injury for each group of muscles 
damaged.  This section is to be taken as 
establishing entitlement to rating of severe 
grade when there is history of compound 
comminuted fracture and definite muscle or 
tendon damage from the missile.  There are 
locations, as in the wrist or over the tibia, 
where muscle damage might be minimal or damage 
to tendons repaired by suture, and in such 
cases requirements for severe ratings are not 
necessarily met.

The Board's review of the evidence discloses that the 
veteran's in-service grenade wound involved a complete, 
compound comminuted fracture of the right 1st metatarsal with 
retained foreign bodies that was described as "moderately 
severe" in nature by military examiners.  There has been no 
evidence of extensive ragged, depressed and adherent scars of 
skin, moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wounded area, and/or 
visible atrophy of the foot or surrounding muscle groups.  
The evidence also does not establish a significant strength 
differential with the left foot.  These factors militate 
against assessing the right muscle injury as "severe" under 
38 C.F.R. § 4.56(d).

However, a longitudinal review of the record discloses 
credible complaint of cardinal signs of muscle injury, such 
as fatigue-pain and incoordination of movement.  See 
38 C.F.R. § 4.50 (1989-1997).  There is also x-ray evidence 
of multiple, retained foreign bodies in the soft tissue of 
the right foot.  Although the record does not disclose any 
opinion or evidence of actual muscle damage caused by the 
missile injury, the Board finds that reasonable doubt exists 
as to whether the cardinal signs manifested by the veteran 
points to the existence of "definite" muscle damage from 
the missile injury.  With application of the benefit of the 
doubt rule, the Board grants a 30 percent rating for severe 
muscle injury per application of 38 C.F.R. § 4.72 effective 
to the date of claim.  This represents the maximum rating for 
muscle injury to the right foot under Diagnostic Code 5310.  
The Board discerns no other schedular criteria, whether under 
the old or new regulations, which may result in consideration 
of a higher still rating.

In so holding, the Board has relied upon the veteran's report 
of fatigue-pain and incoordination to arrive at the maximum 
rating for his right foot disability.  There is no basis of 
record, however, to grant any additional schedular 
compensation for his right foot disability.  The benefit of 
the doubt rule has been exercised in his favor.

Nonetheless, the Board is still required to consider whether 
to refer the veteran's claim to the Director of Compensation 
and Pension Service for extra-schedular consideration under 
the provisions of 38 C.F.R. § 3.321(b).  See Moyer v. 
Derwinski, 2 Vet. App. 289 (1992) (VA must consider the 
provisions of 38 C.F.R. § 3.321(b) when a claimant is in 
receipt of the maximum schedular evaluation).  The Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the veteran has not 
required frequent hospitalization for his right foot 
disability, and there is no evidence to suggest that his 
disability results in "marked interference" with 
employment.  As such, there is no basis for further action on 
this question.  VAOPGCPREC 6-96 (1996).

ORDER

Service connection for a back disability as secondary to 
service connected right foot disability by way of aggravation 
is granted.  

A 30 percent rating, but no higher, for right foot disability 
is granted.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

